t c memo united_states tax_court perry funeral home inc petitioner v commissioner of internal revenue respondent docket no filed date p is a funeral home organized and operating in massachusetts during the years in issue p entered into preneed funeral contracts and received payments in advance of death for goods and services to be provided later at the contract beneficiary’s death these payments were refundable at the contract purchaser’s request pursuant to state law at any time until the goods and services were furnished p an accrual basis taxpayer included these payments in income not in the year of receipt but in the year in which the goods and services were provided held payments received by p under its preneed funeral contracts are includable in gross_income only upon the provision of the subject goods and services held further p is liable for the sec_6662 i r c accuracy-related_penalty with respect to items conceded by p apart from the preneed accounting issue edward defranceschi david klemm and jason bell for petitioner louise r forbes for respondent memorandum findings_of_fact and opinion wherry judge respondent determined the following deficiencies and penalty with respect to petitioner’s federal income taxes for the calendar years and year deficiency dollar_figure big_number penalty sec_6662 dollar_figure -- after concessions by the parties the principal issues for decision are whether payments received by petitioner under preneed funeral contracts are includable in gross_income during the year of receipt or during the year in which the goods and services are provided by petitioner and whether petitioner is liable for the sec_6662 accuracy-related_penalty findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure petitioner is a funeral home located at all relevant times in new bedford massachusetts petitioner began operations in as a partnership and was incorporated under the laws of the commonwealth of massachusetts on date brothers thomas perry and william perry each own a 50-percent interest in petitioner and are funeral directors licensed by the commonwealth of massachusetts petitioner’s operations prior to and during the years in issue petitioner entered into preneed funeral contracts under these arrangements the contract purchaser selected on a prospective basis the goods and services to be provided by petitioner at the contract beneficiary’s death petitioner would designate the selected items and applicable charges on a written form if the resultant balance was then paid in advance of death either in a lump sum or in installments petitioner agreed to honor the contract at death as written without additional cost to the purchaser or family if the resultant balance was to be paid through the proceeds of an insurance_policy or was left unfunded the amount due would be recalculated in accordance with the prices in effect at the time of death the written form used by petitioner for these purposes was not specific to prearranged funerals and contained no express provisions regarding the use or refundability of amounts received thereunder a handwritten notation that the contract was irrevocable was added to certain of the forms allegedly for reasons related to medicaid eligibility regardless of such language however it was petitioner’s practice to indicate to purchasers that they had the right to cancel at any time and would receive their money back the experience of petitioner has been that only a very small percentage of preneed contracts are in fact canceled the record indicates that during the period from approximately through the time of trial in six contracts were canceled the amounts paid thereon were refunded and on certain occasions the refunds also included an interest component based on kind of a guess about prevailing rates during the years in issue petitioner maintained a business checking account and the following investments a putnam investments mutual_fund account a merrill lynch ready asset account fleet financial shares massachusetts saving sec_2 the contractual notations were ineffective given their sham nature and the explicit directives of massachusetts law discussed below see 756_f2d_569 7th cir in general a contract entered in violation of statutory or regulatory law is unenforceable the parties stipulated of the pre-need funeral arrangements in existence on date six have been cancelled attached hereto and marked as exhibits 19-j through 24-j are copies of petitioner’s business records related to these pre-need arrangements however the referenced exhibits bear contract dates spanning the years to and cancellation dates spanning years to investments certificates of deposit a baybank money market account a baybrokerage account for only and a baybank escrow account moneys received pursuant to preneed contracts were placed by petitioner in one of the investment vehicles upon petitioner’s provision of goods and services at the death of a preneed contract beneficiary an amount equal to the purchase_price of the contract was transferred from the investment accounts to petitioner’s checking account the baybank escrow account is a compilation of accounts opened before each in the name of an individual_contract beneficiary petitioner’s accountant advised establishment of the escrow account in the early 1990s this account was used for the deposit of preneed receipts for a period prior to the years in issue until the resultant administrative burden caused petitioner to discontinue the practice the balance of the baybank escrow account as of date was dollar_figure and those funds are not at issue in this proceeding the investments other than the baybank escrow account are held solely in petitioner’s name and list petitioner’s tax identification_number petitioner’s accounting and tax reporting petitioner is an accrual basis taxpayer for accounting purposes petitioner records payments received pursuant to preneed contracts as liabilities under the designation prearranged funerals petitioner does not recognize as income payments recorded on its books_and_records as prearranged funerals until the tax_year in which the goods and services are provided petitioner does recognize interest and dividend income earned on the investments exclusive of the baybank escrow account into which the preneed funds are deposited petitioner filed forms u s_corporation income_tax return for and consistent with the foregoing approach attached to each return is a schedule l balance sheets per books these schedules l reflect as other investments the following balances in petitioner’s investment vehicles including the baybank escrow account year as of jan as of dec dollar_figure big_number big_number dollar_figure big_number big_number also on the schedules l petitioner included in other current liabilities the following amounts for prearranged funerals year as of jan as of dec dollar_figure big_number big_number dollar_figure big_number big_number respondent on date issued to petitioner the statutory_notice_of_deficiency underlying the present litigation therein respondent determined inter alia that moneys received under preneed contracts are to be characterized as income to petitioner in the year of receipt opinion i preliminary matters a burden_of_proof in general the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a sec_7491 effective for court proceedings that arise in connection with examinations commencing after date may operate however in specified circumstances to place the burden on the commissioner internal revenue restructuring reform act of publaw_105_206 sec c 112_stat_727 with respect to factual issues and subject_to enumerated limitations sec_7491 may shift the burden_of_proof to the commissioner in instances where the taxpayer has introduced credible_evidence concerning penalties and additions to tax sec_7491 places the burden of production on the commissioner the record in this case is not explicit as to when the underlying examination began as regards the substantive accounting issues however the court finds it unnecessary to decide whether the burden should be shifted under sec_7491 few facts concerning how petitioner conducted the preneed transactions are in dispute given this circumstance the record is not evenly weighted and is more than sufficient to render a decision on the merits based upon a preponderance_of_the_evidence with respect to the penalty because respondent on brief assumes that sec_7491 is applicable the court will do likewise b evidentiary motion after the trial in this case petitioner filed a motion for the court to take judicial_notice of the consent judgment rendered in commonwealth v deschene-costa c a no c03-0647 mass super ct date the motion is made pursuant to rule of the federal rules of evidence which provides in relevant part as follows presumably because the form 4549-a income_tax examination changes contained in the record covers the and years the audit would have begun after the date date on which petitioner’s federal_income_tax return appears to have been signed by the return preparer the possibility exists however that the or even the audit may have been added to an audit for already in progress nonetheless as explained in the text we need not resolve or rely on such speculation here rule judicial_notice of adjudicative facts a scope of rule --this rule governs only judicial_notice of adjudicative facts b kinds of facts --a judicially noticed fact must be one not subject_to reasonable dispute in that it is either generally known within the territorial jurisdiction of the trial_court or capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned this court has previously noted that under rule records of a particular court in one proceeding commonly are the subject of judicial_notice by the same and other courts in other proceedings and also generally subject_to judicial_notice under rule is the fact that a decision or judgment was entered in a case that an opinion was filed as well as the language of a particular opinion 87_tc_1016 in the judgment that is the subject of petitioner’s motion the defendant funeral home operator when confronted by the commonwealth of massachusetts consented to a permanent injunction and to payment of restitution for misuse of funeral trust funds commonwealth v deschene-costa supra respondent agrees that the court may take judicial_notice of the judgment under the above-quoted standards of rule but questions the relevance of the material accordingly the court will take judicial_notice of the existence and content of the judgment pursuant to rule but will give it only such consideration as is warranted by its pertinence to the court’s analysis of petitioner’s case ii general rules a federal taxation principles the internal_revenue_code imposes a federal tax on the taxable_income of every corporation sec_11 sec_61 specifies that gross_income for purposes of calculating such taxable_income means all income from whatever source derived encompassed within this broad pronouncement are all undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 stated otherwise gross_income includes earnings unaccompanied by an obligation to repay and without restriction as to their disposition 366_us_213 sec_451 provides the following general_rule regarding the year in which items of gross_income should be included in taxable_income the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period consistent with the principle of sec_451 sec_446 and b directs that taxpayers are to compute taxable_income using the method_of_accounting regularly employed for keeping their books with the exception that if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income in general the accrual_method is designated a permissible method_of_accounting for purposes of sec_446 sec_446 under the accrual_method income is to be included for the taxable_year when all events have occurred that fix the right to receive the income and the amount of the income can be determined with reasonable accuracy sec_1_446-1 sec_1_451-1 income_tax regs typically all events that fix the right to receive income have occurred upon the earliest of the following to take place the income is actually or constructively received due or earned by performance 372_us_128 108_tc_448 affd in part revd in part and remanded on another ground 184_f3d_786 8th cir as caselaw applying the above standards has evolved it has become well established that amounts constituting advance_payments for goods or services are includable in gross_income in the year received schlude v commissioner supra aaa v united_states 367_us_687 auto club of mich v commissioner 353_us_180 664_f2d_881 2d cir see also 493_us_203 n in contrast amounts properly characterized as loans deposits or trust funds are not includable upon receipt commissioner v indianapolis power light co supra pincite johnson v commissioner supra pincite 96_tc_559 47_tc_391 affd 407_f2d_210 9th cir the rationale underlying this distinction is that money received in the capacity solely of a borrower depository agent or fiduciary because it is accompanied by an obligation to repay or restriction as to disposition is not income at all see commissioner v indianapolis power light co supra pincite n johnson v commissioner supra pincite hence no question of the timing of income accrual is presented see commissioner v indianapolis power light co supra pincite n johnson v commissioner supra pincite b state funeral services regulation preneed contracts and arrangements in the commonwealth of massachusetts are governed by the regulations of the board_of registration in embalming and funeral directing mass regs code tit sec_4 01-dollar_figure see also mass gen laws ann ch sec_85 west authorizing the board to adopt promulgate and enforce regulations for purposes of these regulations a pre-need funeral contract is defined as any pre-need funeral services contract or pre-need funeral arrangements contract entered into in advance of death mass regs code tit sec dollar_figure a pre-need funeral services contract in turn is any written_agreement whereby a licensed funeral establishment agrees prior to the death of a named person to provide specifically-identified funeral goods and or services to that named person upon his her death and which is signed by both the buyer and a duly authorized representative of the licensed funeral establishment id similarly pre-need funeral arrangements contract means any written arrangement between a licensed funeral establishment and another person which establishes a source of funds to be used solely for the purpose of paying for funeral goods and or services for a named person but which does not identify the specific funeral goods and or services to be furnished to that person id the regulations set forth the required contents of pre-need funeral contracts mass regs code tit sec dollar_figure as pertains to funding contracts are to contain the following a written acknowledgement signed by the buyer which indicates that the buyer has established a funeral trust fund pursuant to cmr dollar_figure and has received all disclosures required by cmr or the buyer has elected to purchase a pre-need insurance_policy or annuity and has received all disclosures required by cmr or the buyer has tendered payment in full for all funeral goods and services specified in the contract and has received satisfactory written evidence that those goods or services will be furnished at time of death or the buyer has declined to select a funding method and has paid no money to the funeral establishment mass regs code tit sec_4 d a funeral trust within the meaning of the foregoing provision is a written_agreement of trust whereby funds are transferred to a named trustee with the intention that the trustee will manage and administer those funds for the benefit of a named beneficiary and use those funds to pay for funeral goods and or services to be furnished to that named beneficiary mass regs code tit sec dollar_figure cancellation rights likewise are specified in the regulations as follows any buyer of a pre-need funeral contract may cancel that contract and receive a full refund of all monies paid without penalty at any time within ten days after signing said contract after the expiration of this ten-day cooling off period a pre-need funeral contract may be canceled in accordance with cmr mass regs code tit sec_4 the referenced mass regs code tit sec_4 reads in pertinent part the buyer who signed a pre-need funeral contract or his her legal_representative may cancel a pre-need funeral contract with a licensed funeral establishment at any time by sending written notice of such cancellation via certified mail return receipt requested to said funeral establishment if a funeral trust has been established to fund said pre-need funeral contract and the licensed funeral establishment is not the trustee the buyer shall forward a copy of said notice of cancellation to the named trustee of said funeral trust iii contentions of the parties we turn now to the parties’ contentions regarding application of the foregoing rules to petitioner’s situation petitioner contends that the payments received pursuant to preneed contracts are not includable in gross_income until the underlying funeral goods and services are provided in support of this assertion petitioner references three alternative theories for exclusion petitioner’s primary argument is that the payments constitute nontaxable deposits under the reasoning of commissioner v indianapolis power light co supra additionally petitioner maintains that the amounts at issue should be characterized as trust funds akin to those excluded from income in cases such as angelus funeral home v commissioner supra petitioner’s third basis for its treatment of the payments is that even if the amounts are found to be advance_payments of income rather than deposits or trust funds their deferral is appropriate under the exception established in 400_f2d_981 7th cir revg and remanding 48_tc_411 to the general_rule requiring immediate inclusion of advances with respect to the sec_6662 penalty petitioner argues that the lines of cases cited above provide substantial_authority and reasonable_cause for taking the position that the funds received for preneed contracts were not income or property of petitioner in contrast respondent contends that petitioner obtained dominion and control_over the preneed funds at the time of receipt such that the amounts are properly included in income as advance_payments under the all_events_test respondent further argues that each of the exceptions relied upon by petitioner is inapplicable on these facts specifically it is respondent’s position that advance_payments for services to be rendered by the taxpayer are not the equivalent of a refundable security deposit or loan and hence are not controlled by the standards set forth in commissioner v indianapolis power light co supra second respondent emphasizes that petitioner’s control_over the funds and the absence of any contractual or legal restrictions preclude treating the moneys as in trust finally respondent alleges that petitioner cannot qualify for the limited artnell co v commissioner supra exception to the all_events_test where there exists no certainty as to when or whether petitioner will perform under the contracts in connection with the sec_6662 penalty respondent disputes petitioner’s assertions of substantial_authority and accordingly respondent considers revrul_87_127 1987_2_cb_156 dealing with the treatment of funeral trusts as grantor trusts of the purchaser inapplicable here reasonable_cause respondent points particularly to the reporting by petitioner of interest on the preneed payments the choice to invest the funds in petitioner’s name rather than in regulated trust accounts and the advice petitioner received from its accountant pertaining to the baybank escrow account iv preneed accounting we first consider whether the preneed payments at issue should be treated as deposits governed by 493_us_203 the supreme court in commissioner v indianapolis power light co supra pincite established what is referred to as the complete dominion test for identifying those payments over which the taxpayer has such control as to render them income in determining whether a taxpayer enjoys complete dominion over a given sum the crucial point is not whether his use of the funds is unconstrained during some interim period the key is whether the taxpayer has some guarantee that he will be allowed to keep the money further the answer to this inquiry depends upon the parties’ rights and obligations at the time the payments are made id pincite with respect to distinguishing between taxable advance_payments and nontaxable deposits the supreme court further explained an advance_payment like the deposits at issue here concededly protects the seller against the risk that it would be unable to collect money owed it after it has furnished goods or services but an advance_payment does much more it protects against the risk that the purchaser will back out of the deal before the seller performs from the moment an advance_payment is made the seller is assured that so long as it fulfills its contractual obligation the money is its to keep here in contrast a customer submitting a deposit made no commitment to purchase a specified quantity of electricity or indeed to purchase any electricity at all ipl’s right to keep the money depends upon the customer’s purchase of electricity and upon his later decision to have the deposit applied to future bills not merely upon the utility’s adherence to its contractual duties it is this element of choice that distinguishes an advance_payment the individual who makes an advance_payment retains no right to insist upon the return of the funds so long as the recipient fulfills the terms of the bargain the money is its to keep the customer who submits a deposit to the utility retains the right to insist upon repayment in cash he may choose to apply the money to the purchase of electricity but he assumes no obligation to do so and the utility therefore acquires no unfettered dominion over the money at the time of receipt id pincite- fn ref omitted this court in applying the reasoning of commissioner v indianapolis power light co supra has similarly emphasized the importance of which party controls the conditions under which repayment or refund of the disputed amounts will be made see eg 106_tc_392 affd 129_f3d_788 5th cir 106_tc_237 98_tc_242 michaelis nursery inc v commissioner tcmemo_1995_143 we have summarized that if the payor controls the conditions under which the money will be repaid or refunded generally the payment is not income to the recipient herbel v commissioner supra pincite on the other hand if the recipient of the payment controls the conditions under which the payment will be repaid or refunded we have held that the recipient has some guaranty that it will be allowed to keep the money and hence the recipient enjoys complete dominion over the payment id pincite thus while refundability per se is insufficient for identifying nontaxable deposits 108_tc_448 refundability within the buyer’s control and outside that of the seller is a significant indicator under the current jurisprudence additionally to the extent that any further factual refinement is warranted to distinguish the indianapolis power light line of cases from earlier opinions discounting the importance of the refundability criterion the law classifying amounts as nontaxable deposits is clear at least insofar as the taxpayer’s right to retain them was contingent upon the customer’s future decisions to purchase services and have the deposits applied to the bill johnson v commissioner supra pincite as to other potential indicia both the supreme court in commissioner v indianapolis power light co supra and this court have held that factors such as control_over deposits ie absence of a_trust fund unrestricted use nonpayment of interest and later application of the moneys to services are probative but not dispositive in evaluating the existence of complete dominion id pincite highland farms inc v commissioner supra pincite kansas city s indus inc v commissioner supra pincite 96_tc_559 michaelis nursery inc v commissioner supra with respect to the facts before us here petitioner’s customers and not petitioner controlled whether and when any refund of the preneed funds would be made the regulatory scheme governing preneed funeral contracts expressly affords buyers the right to cancel such contracts at any time mass regs code tit sec_4 further while mass regs code tit sec_4 contains a more detailed description of the applicable cancellation procedures in the event that a funeral trust has been established the express text covers preneed funeral contracts and does not limit this cancellation right to those instances involving a funeral trust accordingly whether or not petitioner placed the preneed funds in trust is not crucial to our analysis of the refundability criterion in addition in view of respondent’s comments on brief suggesting that petitioner’s historical percentage of cancellations was so low that the right should be disregarded we emphasize that it is the bona_fide existence of such a right not the exercise or frequency of exercise which controls because the cancellation right is state granted we do not face a situation where the outcome might implicate questions concerning the nature and legitimacy of the bargain between particular parties also we would be hard pressed to say that the right here was illusory when cancellations did occur and corresponding refunds were given in the course of petitioner’s business the consequence of this fixed_right is that to the extent commissioner v indianapolis power light co u s pincite identifies an advance_payment as one which protects against the risk that the buyer will back out before the seller has a chance to perform the preneed contracts and payments fail to serve that function moreover the practical reality of the funeral services business renders this situation analogous to the factual although the early case of 47_tc_391 affd 407_f2d_210 9th cir expressly dealt only with whether amounts should be excluded from income as trust funds and did not consider a deposit rationale the facts and result support our analysis here in that case payments made under the mortuary’s revised preneed contracts were deemed taxable upon receipt for lack of trust id pincite and would not appear to have been otherwise excludable as deposits the court noted that such refunds as the mortuary gave were made voluntarily and it was not obligated to refund any moneys collected pursuant to the terms of the contracts id pincite nor in any event does it appear that the mortuary raised refundability as a defense to accrual of the income from the revised contracts id pincite see also angelus funeral home v commissioner f 2d pincite scenario noted in johnson v commissioner supra pincite as a hallmark of those refundable receipts clearly within the reasoning of commissioner v indianapolis power light co supra on account of the open-ended at any time nature of the cancellation right petitioner’s opportunity to perform the designated services and in fact earn the preneed funds thereby eliminating the cancellation right was contingent upon the later choice of the decedent’s survivors or representative actually to call upon petitioner to act under the contract the mere execution of a preneed contract did not place petitioner in a position to fulfill the terms of the bargain as a practical matter because the ultimate decision to purchase frequently rested in the hands of third parties there existed in these situations what more closely resembles a condition_precedent to petitioner’s right to perform than a condition_subsequent that would eliminate a current right to so act see 107_tc_282 distinguishing conditions precedent and subsequent in the context of income accrual affd 161_f3d_1231 9th cir the court is satisfied that the totality of the unique circumstances of petitioner’s business brings it within the rationale of commissioner v indianapolis power light co supra and its progeny we hold that the amounts received by petitioner under these preneed funeral contracts are includable in income only upon the provision of the subject goods and services furthermore given this conclusion based upon commissioner v indianapolis power light co supra we need not reach petitioner’s alternative contentions regarding excludable trust funds or deferred recognition of advance_payments v sec_6662 penalty subsection a of sec_6662 imposes an accuracy-related_penalty in the amount of percent of any underpayment that is attributable to causes specified in subsection b subsection b of sec_6662 then provides that among the causes justifying imposition of the penalty are negligence or disregard of rules or regulations and any substantial_understatement_of_income_tax negligence is defined in sec_6662 as any failure to make a reasonable attempt to comply with the provisions of this title and disregard as any careless reckless or intentional disregard caselaw similarly states that ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 pursuant to regulations ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs a substantial_understatement is declared by sec_6662 to exist where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure dollar_figure in the case of a corporation for purposes of this computation the amount of the understatement is reduced to the extent attributable to an item for which there existed substantial_authority for the taxpayer’s treatment thereof or with respect to which relevant facts were adequately disclosed on the taxpayer’s return or an attached statement and there existed a reasonable basis for the taxpayer’s treatment of the item see sec_6662 an exception to the sec_6662 penalty is set forth in sec_6664 and reads no penalty shall be imposed under this part with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion regulations interpreting sec_6664 state the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 income_tax regs reliance upon the advice of an expert tax preparer may but does not necessarily demonstrate reasonable_cause and good_faith in the context of the sec_6662 penalty id see also 469_us_241 freytag v commissioner supra pincite such reliance is not an absolute defense but it is a factor to be considered freytag v commissioner supra pincite in order for this factor to be given dispositive weight the taxpayer claiming reliance on a professional must show at minimum that the preparer was supplied with correct information and the incorrect return was a result of the preparer’s error see eg 68_f3d_868 5th cir affg tcmemo_1993_634 101_tc_225 affd 64_f3d_1406 9th cir 70_tc_158 59_tc_473 as previously indicated sec_7491 places the burden of production on the commissioner the commissioner satisfies this burden by com ing forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty but need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions 116_tc_438 rather it is the taxpayer’s responsibility to raise those issues id the notice_of_deficiency issued to petitioner determined applicability of the sec_6662 penalty for on account of both negligence and or substantial_understatement to the extent that we have ruled in petitioner’s favor on the accounting issue presented for decision there can be no underpayment or corresponding penalty attributable thereto however petitioner also conceded several other adjustments for the record is entirely devoid of any information regarding the circumstances surrounding petitioner’s position on these items which include amounts claimed for beginning_inventory cost_of_goods_sold legal and professional fees and depreciation to the extent that these concessions result in an underpayment we conclude that respondent has satisfied his burden under sec_7491 of production of sufficient evidence at minimum nothing suggests that these errors were other than negligent we also note that the threshold the notice also referenced substantial_valuation_misstatement as an additional alternative ground see sec_6662 but since valuation was not a focus of this case we disregard the apparent boilerplate reference we note that the phrasing of and figures recited in the parties’ stipulations concerning settled issues raise some ambiguity regarding the precise nature of the settlement reached however it is clear that petitioner made multiple concessions and that the parties do not intend for the court to address the substantive matters covered by these stipulations determination of any remaining substantial_understatement is primarily a computational matter which we leave to the parties accordingly the burden rests on petitioner to show mitigating circumstances such as substantial_authority a reasonable basis or reasonable_cause petitioner on brief claims to have had substantial_authority a reasonable basis reasonable_cause and good_faith with respect to its reporting of the preneed contract payments in contrast petitioner directs no comments to the various conceded adjustments nor did petitioner introduce any evidence pertaining to these items furthermore although petitioner generally points out that its returns were prepared by a professional tax adviser again there has been no showing whatsoever regarding what information petitioner supplied on the conceded items we therefore lack grounds on which to conclude that the incorrect return resulted from the preparer’s errors respondent’s determination of the sec_6662 penalty is sustained to the extent warranted by computations made in accordance with our holding for petitioner on the preneed accounting issue to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
